ORDER
PER CURIAM.
Kenneth L. Jones (Jones) appeals from the trial court’s order and judgment denying his motion to set aside revocation of his driver’s license pursuant to Section 577.041, RSMo Cum.Supp.1998. Jones contends the trial court erred in denying his motion to set aside revocation because *664the Director of Revenue (Director) failed to submit sufficient evidence that there was reasonable grounds to believe Jones was intoxicated at the time he drove the motor vehicle. Jones argues there was no evidence presented as to the time of the accident to establish that the arresting officer had reasonable grounds to arrest Jones for driving while intoxicated.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).